Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/7/2022.

As filed, claims 14, 15, 19-22, 26, and 27 are pending; and claims 1-13, 16-18, and 23-25 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/7/2022, with respect to claims 14-17, 19-24, 26, and 27, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(2) rejection of claims 14, 15, and 19-22 by Wu is withdrawn per amendments.

The § 103(a) rejection of claims 19-22 by the combined teaching of Saito and Zahoor is withdrawn per amendments.

The § 103(a) rejection of claims 14, 15, 17, 19-22, and 24 by the combined teaching of Polychronopoulos, Gillespie, and Wu is withdrawn per amendments and cancellation of claims 17 and 24.

The claim objection of claims 16 and 23 is withdrawn per cancellation of these claims.. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 14, amend the following: 
Before “
    PNG
    media_image1.png
    105
    117
    media_image1.png
    Greyscale
”;
After “therapeutically effective dose of”; and
Delete “
    PNG
    media_image2.png
    134
    160
    media_image2.png
    Greyscale
”.
In claim 19, amend the following: 
Before “.” (which is a period);
After “pharmaceutically acceptable salt thereof”; and
Delete “
    PNG
    media_image2.png
    134
    160
    media_image2.png
    Greyscale
”.

(The structure of instant formula (I) appeared to be deleted by the Applicant’s amendments, and the abovementioned Examiner’s amendments are used to ensure that the structure of instant formula (I) are removed from claims 14 and 19).

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treatment via a compound depicted in claims 14 and 26.
The prior arts, which were the Wu, Saito, or Polychronopoulos publications, were removed because they failed to teach or suggest the compounds depicted in claims 14 and 26.  Without Wu, Saito, or Polychronopoulos, the instant method is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14, 15, 19-22, 26, and 27 are allowed.
Claims 1-13, 16-18, and 23-25 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626